Rule 497(e) File Nos. 811-05817; 333-162251 VARIFUND Flexible Premium Variable Deferred Annuity Issued by Varifund Variable Annuity Account of Great-West Life & Annuity Insurance Company Supplement dated October 14, 2009 to the Prospectus dated May 1, 2003 Effective September 23, 2009, the names of the following portfolios (the “Alger Portfolios”) available in the Prospectus have been changed: Old Name New Name Alger American MidCap Growth Portfolio to Alger MidCap Growth Portfolio Alger American LargeCap Growth Portfolio to Alger LargeCap Growth Portfolio Alger American Capital Appreciation Portfolio Alger American SmallCap Growth Portfolio to to Alger Capital Appreciation Portfolio Alger Small Cap Growth Portfolio Also effective September 23, 2009, Class O shares of the Alger Portfolios were re-classified as Class I-2 shares. This Supplement must be accompanied by, or read in conjunction with the Prospectus dated May 1, 2003. Please keep this Supplement for future reference.
